Case 2:18-cv-06959-SVW-SK Document 25 Filed 02/27/19 Page 1 of 2 Page ID #:113



  1 TRINETTE G. KENT (State Bar No. 222020)
  2 3219 E Camelback Road, #588
    Phoenix, AZ 85018
  3 Telephone: (480) 247-9644
  4 Facsimile: (480) 717-4781
    E-mail: tkent@lemberglaw.com
  5
  6 Of Counsel to
    Lemberg Law, LLC
  7 43 Danbury Road, 3rd Floor
  8 Wilton, CT 06897
    Telephone: (203) 653-2250
  9 Facsimile: (203) 653-3424
 10
    Attorneys for Plaintiff,
 11 Daniel S. Earle
 12                          UNITED STATES DISTRICT COURT
 13                          CENTRAL DISTRICT OF CALIFORNIA
 14                                 WESTERN DIVSION
 15
 16
 17 Daniel S. Earle,                          Case No.: 2:18-cv-06959-SVW-SK

 18                                           STIPULATION OF DISMISSAL
                       Plaintiff,
 19
            vs.
 20
      Seterus, Inc.,
 21
 22                    Defendant.
 23
 24
 25
 26
 27
 28
      2:18-cv-06959-SVW-SK                                   STIPULATION OF DISMISSAL
Case 2:18-cv-06959-SVW-SK Document 25 Filed 02/27/19 Page 2 of 2 Page ID #:114



  1                                STIPULATION OF DISMISSAL
  2
             The parties to the above-entitled action, pursuant to FRCP 41(a)(1)(ii), hereby
  3
      stipulate that the above-captioned action is hereby dismissed in its entirety with
  4
      prejudice and with each side to bear its own attorneys’ fees and costs.
  5
  6
  7
       Plaintiff                              Defendant
  8
       __/s/ Trinette G. Kent                 __/s/ Eric Tsai
  9
       TRINETTE G. KENT                       ERIC TSAI
 10    Attorney for Plaintiff                 Attorney for Defendant
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      2:18-cv-06959-SVW-SK                     -2-                    STIPULATION OF DISMISSAL
